Citation Nr: 1644916	
Decision Date: 11/30/16    Archive Date: 12/09/16

DOCKET NO.  14-30 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder other than cognitive disorder not otherwise specified (NOS), to include posttraumatic stress disorder (PTSD), anxiety, and depression.

2.  Entitlement to service connection for pseudofolliculitis barbae (PFB).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

S. Gordon, Associate Counsel 


INTRODUCTION

The Veteran served as a member of the National Guard from 1996 to 2012, including periods of active duty service from June 1996 to August 1996, January 2005 to May 2007, and August 2011 to September 2012.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In April 2016, the Veteran, sitting at the RO, testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

Under the law, the scope of a claim for service connection for a mental disability includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009).  In November 2012, the RO, in particular, denied service connection for PTSD and cognitive disorder NOS.  In the Veteran's August 2014 VA-Form 9, he specifically did not appeal the denial of service connection for cognitive disorder NOS.  As such, the Board has recharacterized the appeal to encompass any psychiatric disorder, other than cognitive disorder NOS (which he specifically did not appeal), to comport with the holding in Clemons.  

This appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Psychiatric Disorder 

The Veteran was afforded a VA examination in April 2011.  The Veteran described his in-service stressors to include being present when a bomb was discovered at a gate and had to be safely detonated.  He said he had been guarding that particular day and had a lot of thoughts about what could have happened in that he could have been killed.  On another occasion, the Veteran stated that a red light had crossed his field of vision, and he realized that someone had trained a laser on him and he also thought about how he could have been killed.  On another event, the Veteran described that he was in a convoy where they became stuck temporarily.  A group of Afghans came out with weapons and the Veteran believed that they were about to be ambushed, but they were not hostile forces and no negative outcome occurred.  However, the Veteran had been temporarily quite frightened.  He reported that upon his return from Afghanistan, he was irritable and nervous.  

Upon review of the Veteran's claims file and interview of the Veteran, the examiner stated that "the specific in-service stressors noted are not linked to his current condition but to a [May 2006] motor vehicle accident and brain injury.  The claimed stressors are not specifically linked to the Veteran's fear of hostile military or terrorist activity.  No stressor exists in the sense of causing posttraumatic stress disorder."  When addressing the Veteran's functional impairment, the examiner indicated that the Veteran had significant complaint of concentration and memory problems which were likely related to the brain injury.   

Following mental examination, the examiner explained that "the axis I diagnosis of cognitive disorder NOS specified conforms to DSM-IV-TR criteria.  The Veteran does have a few symptoms of [PTSD] present.  However, [PTSD] cannot be diagnosed.  The Veteran has a history of significant and severe traumatic brain injury, which resulted in mild deficits in executive functioning and emotional dysregulation, particularly problems with irritability and anger and occasional confusion or fleeting symptoms of disordered thought, which are mild and brief in duration...While the Veteran does have some symptoms that are consistent with [PTSD], the symptoms are not at a level to have met DSM-IV-TR criteria...The Veteran's symptoms are more likely than not better accounted for by his traumatic brain injury and subsequent irritability reactivity and level of difficulty with executive function.  Furthermore, the Veteran's symptoms were present in the first month following his deployment; however, the motor vehicle accident and subsequent brain injury complicates the diagnostic picture in that it would be mere speculation to try to determine whether or not this condition would have continued and developed into [PTSD] or if at that time it would have been diagnosed as an adjustment disorder with anxiety.  The Veteran's emotional dysregulation and difficulty with executive functions are more likely than not accounted for by his diagnosis of cognitive disorder NOS."

In a December 2014 letter by private treating counselor, C. T. D., Ed.D., LPC, it was noted that that the Veteran was dealing with extreme anxiety, extreme moodiness, and short-term memory loss.  The Veteran described that during his Afghanistan tour, he was shot at during mobile patrols, experienced a bomb at the gate of his forward operating base (FOB), twice saw a sniper's red beam across his face while not being allowed to shoot back, and "on guard 24/7 not knowing what was going to happen" especially when checking safe houses.  The counselor wrote that "in the DSM, the Veteran fit more than enough of the criteria to meet PTSD. In category B, he continues to experience recurrent distressing dreams of the event as well as intense psychological distress at exposure to internal and external cues that symbolize and resemble aspects of the traumatic event.  In category C, he often makes efforts to avoid thoughts feelings and conversations associated with the traumas, makes efforts to avoid activities, places and people that arouse recollection of the problems and experiences feelings of detachment from others.  In category C, he had difficulty staying asleep, experiences serious attitude change, exhibited by extreme irritability as well as outbursts of anger and has difficulty focusing and concentrating.  Although his chronic symptoms have increased this year, he reported that he began having the above experiences while still in Afghanistan.  He continued having PTSD symptoms after returning to the United States before as well as after his accident.  A few personal specific of his own experiences include a recent dream where he got captured, strong feelings like war is coming, always watching on guard and prepared if something happens.  [The Veteran also stated that he] almost received a domestic violence charge stating that his whole attitude has changed and feeling like others do not understand how he feels."  The Veteran denied any thoughts of harming himself or others.

Upon review, the Board finds that an opinion is necessary to determine whether or not the Veteran meets the criteria for PTSD.  

Service connection for PTSD requires: (1) a diagnosis of the disorder made in accordance with the criteria of Diagnostic and Statistical Manual of Mental Disorders (DSM-5); (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link established by medical evidence, between current symptoms and an in-service stressor.  38 C.F.R. §§ 3.304 (f), 4.125(a).

The criteria for verifying inservice stressors states that if a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of [PTSD] and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304 (f)(3) (2015).

With this in mind, the April 2011 VA the examiner found that the Veteran's in-service stressors were not linked to his current condition but to the May 2006 motor vehicle accident and brain injury and that they were not linked to the Veteran's fear of hostile military or terrorist activity.  The examiner found that no stressor existed in the sense of causing PTSD.  The examiner also found that while the Veteran had a few symptoms of [PTSD] present, PTSD could not be diagnosed.  On the other hand, the December 2014 private examiner found that the Veteran met the criteria for a diagnosis of PTSD, but he did not explain what stressor or stressors this diagnosis was based upon.  Thus, although there is evidence of PTSD, the evidence does not link the Veteran's diagnosed PTSD to a confirmed inservice stressor. 

Accordingly, the medical evidence of record is insufficient to determine whether the Veteran's currently diagnosed PTSD is related to an inservice stressor.  

Additionally, records show that the Veteran has been treated through the Outpatient Mental Health Clinic at the Jackson Mississippi VA Medical Center (VAMC) for depression and anxiety.  However, the April 2011 VA examiner did not provide an opinion regarding whether the Veteran's diagnosed anxiety or depression were etiologically related to his military service.  Therefore, the Board finds that an additional opinion is necessary in order to attempt to determine whether any of the Veteran's current psychiatric disorders other than PTSD are related to his military service.

PFB 

The Board finds that the October 2012 VA examiner's basis for an opinion is unclear and remand for an addendum opinion expanding on the examiner's findings is warranted.

In the October 2012 report, the examiner stated that the Veteran's PFB was "present prior to activation and without permanent aggravation beyond its natural progression by military duty or deployment."  However, the October 2012 VA examiner did not explain how it was determined that PFB pre-existed service.
Regarding the Veteran's service, the Board notes that the service personnel records reflect that the first period of service from June 1996 to August 1996 was active duty for training while the remaining periods of active service were in support of missions in Kuwait and Afghanistan.  

Accordingly, the case is REMANDED for the following action:

1. Forward the claims file to a VA psychologist or psychiatrist.  The need for another examination is left to the discretion of the medical professional offering the opinion.  The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

The examiner should identify all psychiatric disorders found for which the Veteran met the diagnostic criteria at any point during the appeal (other than cognitive disorder NOS), even if such disability is currently resolved.

For each psychiatric disability diagnosed, the examiner should opine as to whether it at least as likely as not that the disability began during active military service or is otherwise related to active military service.  If PTSD is diagnosed at any point during the appeal, the examiner must clearly identify the stressor or stressors upon which the diagnosis of PTSD is based.

A complete rationale should be provided for any opinion or conclusion expressed.

2. Return the claims file, to include a copy of this remand, to the October 2012 VA examiner for an addendum opinion.  The examiner shall indicate in the addendum report that the claims file was reviewed.  If the examiner who drafted the October 2012 opinion is unavailable, the opinion should be rendered by an appropriate VA medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

A clear record of the Veteran's periods of active duty and active duty for training should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail. 

Based on the physical examination and review of the record, to include the Veteran's service and post-service treatment records, and with consideration of the Veteran's statements regarding his symptoms prior to, during, and since service, the examiner should provide an opinion as to whether there is clear and unmistakable (obvious and manifest) evidence that the Veteran's diagnosed PFB (a) preexisted the initial period of active duty training or (b) preexisted active duty service and (c) was clearly and unmistakably not aggravated during a period of active duty or active duty for training beyond the natural progression of the disease.  In other words, was any increase clearly and unmistakably due to the natural progression of the disease?  The examiner should identify the evidence upon which any opinion is based.

Aggravation is defined as a permanent worsening beyond the naturally progression of the disease or disability.

If the Veteran's PFB either did not clearly and unmistakably pre-exist service, or was not clearly and unmistakably not aggravated, then the presumption of soundness attaches and the examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's PFB began in service, was caused by service, or is otherwise related to service.

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals





